Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
RCE, received 11/3/2021, has been entered into the record. 
Claims 1-14 are presented for examination and claims 15-19 are withdrawn from consideration. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-8 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kung et al. (US Pub. No. 2018/0166570 A1), hereafter referred to as Kung, in view of Lee et al. (US Pub. No. 2019/0363026 A1), hereafter referred to as Lee, and further in view of Cheng et al. (US Pub. No. 2016/0351590 A1), hereafter referred to as Cheng.

As to claim 1, Kung discloses a method of forming a semiconductor structure (figs 1-C and [0009]), the method comprising:

forming an epitaxial semiconductor capping layer (fig 1B, layer 106; [0014]) continuously covering at least a top surface and opposing sidewall surfaces of the fin (fin 102); 
wherein the opposing sidewall surfaces of the fin or fin parts (fin 102) extend vertically above the substrate (100) with the corresponding top surface of the fin or fin parts (fin 102) extending horizontally therebetween (fig 1B, top and opposing sidewall surfaces of fin 102), wherein a capping layer material of the epitaxial semiconductor capping layer and a fin material of the semiconductor fin are lattice mismatched ([0013]-[0015]; silicon fin 102 has a different lattice than silicon germanium capping layer 106). 
Kung does not disclose cutting the fin. 
Nonetheless, Lee discloses a method of forming a semiconductor structure ([0025], figs 1-15), the method comprising:
providing a semiconductor fin extending along a substrate (fig 1, fins 106 along substrate 102);

It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to cut the semiconductor fin of Kung as taught by Lee since this will allow for the semiconductor structure to be separated into individual nFET and pFET devices. 
Lee does not explicitly disclose a fin cut mask.
Nonetheless, Cheng discloses wherein a fin cut mask is used to cut a plurality of fins (fig 4, fin cut mask 40; fins 16’; [0033]).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use the fin cut mask taught by Cheng to pattern/cut the fins of Kung in view of Lee since the mask layer will provide protection to the fin portions that are not intended to be cut. 

As to claim 2, Kung in view of Lee and Cheng discloses the method according to claim 1 (paragraphs above). 
Lee further discloses subsequent to cutting the fin, forming a fill structure by refilling gaps in the cut region between fin parts with an insulating material (figs 6-7, fill structure 604; [0041]-[0042]). 

As to claim 4, Kung in view of Lee and Cheng discloses the method according to claim 1 (paragraphs above).
Lee further discloses prior to forming the fin cutting process, forming an insulating layer (fig 1, layer 114) embedding a bottom portion of the fin (106), wherein forming the capping layer (fig 4, layer 402) comprises forming the capping layer on an upper portion of the fin or the fin parts protruding above the insulating layer (capping layer 402 on portions of 106 above the insulating layer 114). 

As to claim 5, Kung in view of Lee and Cheng discloses the method according to claim 1 (paragraphs above).
Kung further discloses wherein the epitaxial semiconductor capping layer is formed on the fin prior to any fin cutting process (fig 1B, capping layer 106 on fin 102 before any cutting). 
Additionally, Lee further discloses wherein an epitaxial semiconductor capping layer is formed on the fin prior to performing the fin cutting process (fig 4, capping layer 402 is formed before the fin cut process shown in figure 5; [0035]-[0038]). 

As to claim 6, Kung in view of Lee and Cheng discloses the method according to claim 5 (paragraphs above).
Lee further discloses removing the capping layer in the cut regions during the cutting of the fin or subsequent to the cutting of the fin (fig 10-11, capping layer 402 is removed). 

As to claim 7, Kung in view of Lee and Cheng discloses the method according to claim 6 (paragraphs above).
Lee further discloses forming a fill (structure 604) structure by refilling gaps in the cut regions between fin parts with an insulating material ([0041]), wherein the capping layer (fig 11, layer 402) is removed subsequent to forming the fill structure (fig 10, fill structure 604). 

As to claim 8, Kung in view of Lee and Cheng discloses the method according to claim 5 (paragraphs above).
Lee further discloses subsequent to forming the capping layer (202/402) and prior to forming the fin cutting process (fig 5), forming a sidewall spacer layer (302) on capping layer (202/402) portions formed along sidewalls of the fin (106). 

As to claim 12, Kung in view of Lee and Cheng discloses the method according to claim 1 (paragraphs above).
Kung further discloses wherein the capping layer is an epitaxial layer comprising one or both of silicon and germanium ([0015]).
Additionally, Lee further discloses wherein the capping layer is an epitaxial layer comprising one or both of silicon and germanium ([0035]). 

As to claim 13, Kung in view of Lee and Cheng discloses the method according to claim 1 (paragraphs above).
Kung further discloses wherein the semiconductor fin is formed of a material comprising one or both of silicon and germanium ([0013]).
Additionally, Lee further discloses wherein the semiconductor fin is formed of a material comprising one or both of silicon and germanium ([0035]). 

As to claim 14, Kung in view of Lee and Cheng discloses the method according to claim 1 (paragraphs above).
Kung in view of Lee do not disclose wherein the substrate is a semiconductor substrate providing a pre-strain to the fin. 

It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the fin structure of Kung in view of Lee with a pre-strain as taught by Cheng since this will provide further control over the semiconductor field effect transistor performance characteristics.  

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kung in view of Lee and Cheng, and further in view of Chang et al. (US Patent No. 9,406,680 B1), hereafter referred to as Chang.

As to claim 11, Kung in view of Lee and Cheng disclose the method according to claim 1 (paragraphs above).
Kung in view of Lee and Cheng do not disclose wherein the epitaxial semiconductor capping layer is formed on the fin parts subsequent to cutting the fin. 
Kung does however teach that the capping layer (106) is used to induce a desired stress into the channel region of a device or source/drain regions of a device or both ([0014]). 

It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the capping layer of Kung in view of Lee and Cheng subsequent to cutting the fin as taught by Kung since this will allow for inducing the stress more directly into the source/drain region of the transistor while imparting less stress to the channel region of the transistor, therefore, allowing further control of the stresses imparted on the semiconductor regions of the transistor. 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kung in view of Lee and Cheng, and further in view of Chen et al. (US Pub. No. 2019/0157156 A1), hereafter referred to as Chen.

As to claim 3, Kung in view of Lee and Cheng discloses the method according to claim 2 (paragraphs above).

Nonetheless, Chen discloses subjecting a fill structure to an anneal ([0072]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to subject the fill structure of Kung in view of Lee and Cheng to an anneal as taught by Chen since this will improve reliability of the semiconductor device and the structure of the semiconductor fin by improving the isolation structure. 

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kung in view of Lee and Cheng, and further in view of Greene et al. (US Pub. No. 2018/0108655 A1), hereafter referred to as Greene.

As to claim 9, Kung in view of Lee and Cheng discloses the method according to claim 8 (paragraphs above).
Kung in view of Lee and Cheng do not disclose subsequent to forming the sidewall spacer layer, forming an insulating layer embedding the fin with the capping layer and the sidewall spacer layer formed thereon. 

It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include the sidewall spacer layer of Green in the fin process of Kung in view of Lee and Cheng since this will provide additional sidewall protection to the fin structure that is adjacent to the gate stack.  

As to claim 10, Kung in view of Lee and Cheng discloses the method according to claim 8 (paragraphs above).
Kung in view of Lee and Cheng do not disclose removing the sidewall spacer layer subsequent to cutting the fin. 
Nonetheless, Greene discloses removing a sidewall spacer layer (312) subsequent to cutting a fin (fig 14, subsequent to fin cutting the layer 312 is removed). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include the sidewall spacer layer of Green in the fin process of Kung in view of Lee and Cheng since this will 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        11/9/2021